UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 13-6625


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

AL ANTONIO BELLAMY,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville.         Richard L.
Voorhees, District Judge.   (5:05-cr-00009-RLV-DCK-9; 5:13-cv-
00054-RLV)


Submitted:   August 22, 2013                 Decided:   August 27, 2013


Before MOTZ, DIAZ, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Al Antonio Bellamy, Appellant Pro Se.        Amy Elizabeth Ray,
Assistant United States Attorney, Jill Westmoreland Rose, OFFICE
OF THE UNITED STATES ATTORNEY, Asheville, North Carolina; Thomas
A. O’Malley, Maria Kathleen Vento, OFFICE OF THE UNITED STATES
ATTORNEY, Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Al    Antonio       Bellamy      seeks    to       appeal     the     district

court’s    order       dismissing       as    untimely      his     28    U.S.C.A.     § 2255

(West Supp. 2013) motion.               The order is not appealable unless a

circuit justice or judge issues a certificate of appealability.

28      U.S.C.       § 2253(c)(1)(B)           (2006).             A      certificate         of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                           28 U.S.C. § 2253(c)(2)

(2006).     When the district court denies relief on the merits, a

prisoner       satisfies        this         standard       by      demonstrating           that

reasonable          jurists     would        find    that     the        district     court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                       When the district court

denies     relief          on   procedural          grounds,       the     prisoner         must

demonstrate         both    that    the      dispositive         procedural        ruling    is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.                   Slack, 529 U.S. at 484-85.

               We have independently reviewed the record and conclude

that Bellamy has not made the requisite showing.                              Accordingly,

we deny Bellamy’s motion for a certificate of appealability and

dismiss the appeal.             We dispense with oral argument because the

facts    and     legal      contentions       are    adequately        presented      in    the



                                               2
materials   before   this   court   and   argument   would   not    aid   the

decisional process.

                                                                   DISMISSED




                                    3